UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant[X ] Filed by a Party other than the Registrant[] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to §240.14a-12 MEXCO ENERGY CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: MEXCO ENERGY CORPORATION 214 W. Texas Ave., Suite 1101 Midland, Texas 79701 American Stock Exchange – MXC July 25, 2013 Dear Fellow Stockholder: I would like to extend a personal invitation for you to join us at our Annual Meeting of Stockholders of Mexco Energy Corporation to be held on Tuesday, September 10, 2013, at 2:00 p.m., C.D.T., at the Petroleum Club of Midland, 501 West Wall, Midland, Texas. At this year’s meeting, you will be asked to elect the Board of Directors and ratify the appointment of Grant Thornton, LLP as our independent auditors.Details regarding each of the proposals are described in the accompanying Notice of Annual Meeting of Stockholders and Proxy Statement. Whether or not you plan to attend the Annual Meeting of Stockholders, we hope you will vote as soon as possible.You may vote by signing, dating and mailing the enclosed proxy or voting instruction card.You may also vote by internet or by telephone.Please review the instructions on the proxy or voting instruction card regarding each of these voting options. Your vote is very important to us and our business.We value your opinions and encourage you to participate in this year’s Annual Meeting by voting your proxy. Thank you for your continued interest in Mexco Energy Corporation. Very truly yours, Nicholas C. Taylor Chairman of the Board and Chief Executive Officer MEXCO ENERGY CORPORATION 214 W. Texas Ave., Suite 1101 Midland, Texas 79701 (432) 682-1119 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held September 10, 2013 TO THE STOCKHOLDERS OF MEXCO ENERGY CORPORATION: Notice is hereby given that the Annual Meeting of the Stockholders of MEXCO ENERGY CORPORATION (referred to herein as the “Company” or “Mexco”) will be held at the Petroleum Club of Midland, 501 West Wall, Midland, Texas 79701, at 2:00 p.m. on September 10, 2013, for the following purposes: 1.Electing Directors of the Company. 2.Considering and voting upon a proposal to appoint Grant Thornton LLP as the independent registered public accounting firm of the Company for the fiscal year ending March 31, 2014. 3.Considering all other matters as may properly come before the meeting. The Board of Directors has fixed the close of business on July 26, 2013, as the record date for the determination of stockholders entitled to notice of and to vote at the meeting and at any adjournment or adjournments thereof. DATED this 25th day of July, 2013. BY ORDER OF THE BOARD OF DIRECTORS DONNA GAIL YANKO, Secretary To be sure your shares are represented at the Annual Meeting of Stockholders, please vote by completing, dating, signing and returning your pre-addressed postage-paid Proxy Card as soon as possible.You may also vote by internet or by telephone.See the enclosed proxy card for more information.Any stockholder granting a proxy may revoke the same at any time prior to its exercise by executing a subsequent proxy or by written notice to the Secretary of the Company or by attending the meeting and by withdrawing the proxy.You may vote in person at the Annual Meeting of Stockholders even if you send in your Proxy Card.The ballot you submit at the meeting will supersede any prior vote. Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be Held on September 10, 2013: Our Annual Report on Form 10-K and this Proxy Statement are available at www.proxyvote.com TABLE OF CONTENTS Solicitation of Proxy 2 Purpose of Meeting 2 Voting Rights 2 Proposal 1:Election of Directors 4 Mexco Energy Corporation Board of Directors 4 Director Independence 5 Director Qualifications 5 Board Leadership Structure and Board’s Role in Risk Oversight 6 Meetings and Committees of Board of Directors 7 Director Compensation 8 Employee Incentive Stock Plan 8 Named Executive Officers Who Are Not Directors 9 Compensation Discussion and Analysis 9 Executive Compensation 11 Compensation Committee Report 12 Option Grants for Fiscal 2013 12 Option Exercises for Fiscal 2013 13 Outstanding Equity Awards at Fiscal Year-End 2013 13 Compensation Committee Interlocks and Insider Participation 13 Corporate Governance and Code of Business Conduct 13 Certain Relationships and Related Party Transactions 14 Security Ownership of Certain Beneficial Owners and Management 14 Section 16(a) Beneficial Ownership Reporting Compliance 15 Proposal 2:Ratification of Selection of Independent Registered Public Accounting Firm 15 Audit Fees and Services 15 Report of the Audit Committee 16 Stockholders Proposals for Next Annual Meeting 17 Householding 17 Access to Reports 17 Other Matters 18 MEXCO ENERGY CORPORATION 214 W. Texas Ave., Suite 1101 Midland, Texas 79701 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS To Be Held Tuesday, September 10, 2013 SOLICITATION OF PROXY The accompanying proxy is solicited on behalf of the Board of Directors of Mexco Energy Corporation for use at the Annual Meeting of Stockholders to be held at 2:00 p.m., Central Daylight Time, on Tuesday, September 10, 2013 at the Petroleum Club of Midland, 501 West Wall, Midland, Texas 79701 and at any adjournment or postponements thereof (“Annual Meeting”).In addition to the use of the mails, proxies may be solicited by personal interview, telephone and telegraph by officers, directors and other employees of Mexco, who will not receive additional compensation for such services.We may also request brokerage houses, nominees, custodians and fiduciaries to forward the soliciting material to the beneficial owners of stock held of record and will reimburse such persons for forwarding such material.We will bear the cost of this solicitation of proxies.Such costs are expected to be nominal.Proxy solicitation will commence with the mailing of this Proxy Statement on or about August 1, 2013. Any stockholder giving a proxy has the power to revoke the same at any time prior to its exercise by executing a subsequent proxy or by written notice to the Secretary of the Company or by attending the meeting and withdrawing the proxy. As used in this document, “the Company”, “Mexco”, “we”, “us” and “our” refer to Mexco Energy Corporation and its consolidated subsidiaries. PURPOSE OF MEETING As stated in the Notice of Annual Meeting of Stockholders accompanying this Proxy Statement, the business to be conducted and the matters to be considered and acted upon at the Annual Meeting are as follows: 1. Electing Directors of the Company; 2. Considering and voting upon a proposal to appoint Grant Thornton LLP as Mexco’s independent registered public accounting firm for the fiscal year ending March 31, 2014; and 3. Considering all other matters as may properly come before the meeting. VOTING RIGHTS Right to Vote and Record Date The voting securities of Mexco consist solely of common stock, par value $0.50 per share ("Common Stock"). The record date for stockholders entitled to notice of and to vote at the meeting is the close of business on July 26, 2013, at which time there were 2,036,866 shares of Common Stock entitled to vote at the meeting.Stockholders are entitled to one vote, in person or by proxy, for each share of Common Stock held in their name on the record date. 2 Quorum Stockholders representing a majority of the Common Stock outstanding and entitled to vote must be present or represented by proxy to constitute a quorum.If a quorum should not be present, the Annual Meeting may be adjourned.Abstentions and broker non-votes will be counted as present for the purpose of determining whether a quorum is obtained. Voting at the Annual Meeting This Proxy Statement was sent to all stockholders of record.If your shares are registered directly in your name with Computershare, Inc., you are the “stockholder of record” and may vote the shares at the annual meeting or by proxy by following the voting instructions on the enclosed proxy card.Alternatively, if your shares are held in an account at a broker, brokerage firm, bank or other similar organization, your shares are held in “street name” and you are the “beneficial holder”.The organization holding your shares is the “stockholder of record” for purposes of voting the shares at the annual meeting.As the beneficial owner, you have the right to direct that organization on how it should vote the shares held in your account by following the voting instructions on the enclosed proxy card. Whether or not you are able to attend the meeting, we urge you to vote by proxy. Vote Required All proposals will require the affirmative vote of a majority of the Common Stock present or represented by proxy at the meeting and entitled to vote thereon.Cumulative voting for directors is not authorized. With regard to the election of directors, votes may be cast “For”, “Against” or “Abstain” for each nominee.The election of directors is a non-routine proposal which means a broker can only vote your shares if the broker receives instructions from you.Otherwise, your shares will not be voted on this proposal.Abstentions and broker non-votes will not be counted as votes “For” or “Against” the election of a director. With regard to the proposal to ratify the appointment of Grant Thornton LLP as the independent registered public accounting firm of the Company for the fiscal year ending March 31, 2014, votes may be cast “For”, “Against” or “Abstain” for the proposal.The ratification of Grant Thornton LLP is a routine proposal which means a broker has discretion to vote your shares even if the broker does not receive voting instructions from you.An abstention will have the same effect as a vote against the proposal.Broker non-votes will have no effect on determining whether the selection of Grant Thornton LLP has been ratified. Abstentions and Broker Non-Votes Abstentions and broker non-votes (shares held by brokers or nominees as to which they have no discretionary power to vote on a particular matter and have received no instructions from the beneficial owners of such shares or persons entitled to vote on the matter) will be counted for the purpose of determining whether a quorum is present.For purposes of determining the outcome of any matter to be voted upon as to which the broker has indicated on the proxy that the broker does not have discretionary authority to vote, these shares will be treated as not present at the meeting and not entitled to vote with respect to that matter, even though those shares are considered to be present at the meeting for quorum purposes and may be entitled to vote on other matters.Abstentions, on the other hand, are considered to be present at the meeting and entitled to vote on the matter from which abstained. If the enclosed Proxy is properly executed and returned prior to the Annual Meeting, the shares represented thereby will be voted as specified therein.IF A STOCKHOLDER DOES NOT SPECIFY OTHERWISE ON THE RETURNED PROXY, THE SHARES REPRESENTED BY THE STOCKHOLDER'S PROXY WILL BE VOTED FOR THE ELECTION OF THE NOMINEES LISTED BELOW UNDER "ELECTION OF DIRECTORS", FOR THE APPOINTMENT OF GRANT THORNTON LLP AND ON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING OR ANY ADJOURNMENTS THEREOF. 3 PROPOSAL 1:ELECTION OF DIRECTORS At the Annual Meeting to be held on September 10, 2013, five persons are to be elected to serve on the Board of Directors (the “Board”) for a term of one year and until their successors are duly elected and qualified.All of the nominees are current directors and have announced that they are available for reelection to the Board.The Company's nominees for the five directorships are: Kenneth L. Clayton Thomas R. Craddick Paul G. Hines Jack D. Ladd Nicholas C. Taylor The election of each nominee requires that the number of votes cast “FOR” the nominee’s election exceed the votes cast “AGAINST” that nominee’s election. MEXCO ENERGY CORPORATION BOARD OF DIRECTORS The Board has responsibility for establishing broad corporate policies and for overall performance and direction of the Company.The Board is elected by the Stockholders to oversee their interest in the long-term health and the overall success of the Company's business and its financial strength.The Board serves as the ultimate decision-making body of the Company, except for those matters reserved to or shared with the Stockholders.The Board selects and oversees the members of senior management, who are charged by the Board with conducting the business of the Company.Members of the Board stay informed of the Company’s business by participating in Board and committee meetings, by reviewing analyses and reports sent to them regularly, and through discussions with the Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”). The Board currently consists of one person who is an employee of the Company and four persons who are not employees of the Company (three of which are outside directors).The Board has determined that each of the three outside directors, namely Messrs. Clayton, Hines and Ladd are independent in accordance with NYSE Market rules and under the Securities Exchange Act of 1934, as amended (“Exchange Act”).Set forth below are the names, ages and positions of Mexco's directors as of July 25, 2013. Name Age Position Kenneth L. Clayton 69 Director Thomas R. Craddick 69 Director Paul G. Hines 75 Director Jack D. Ladd 63 Director Nicholas C. Taylor 75 Chairman of the Board of Directors and CEO Set forth below are descriptions of the principal occupations during at least the past five years of the Company's current directors. KENNETH L. CLAYTON was appointed to the Board of Directors of the Company in September 2011.From 1970 through 1984, Mr. Clayton served as Senior Vice-President, managing the trust division of Capital National Bank in Houston and served on various management committees of the bank and its parent company.Mr. Clayton has practiced law since 1984 and currently serves as President of Fiduciary Resources Company, a company he founded in 1984 to provide business management services to individual executors of decedents’ estates and trustees of testamentary trusts. THOMAS R. CRADDICK was elected to the Board of Directors of the Company in March 1998.Since 1968 to the present, Mr. Craddick has served as a Representative of the Texas House of Representatives.He served as Speaker of the House for six years and throughout his tenure of the past 22 sessions of the Legislature, Representative Craddick has served on various committees and conferences.For more than the past eight years Mr. Craddick has been the sales representative for Mustang Mud, Inc., as well as the owner of Craddick Properties and owner and President of Craddick, Inc., both of which invest in oil and gas properties and real estate. 4 PAUL G. HINES was appointed to the Board of Directors of the Company in April 2010.Mr. Hinesgraduated from the Harvard Business School with a Masters of Business Administration degree and is a Certified Public Accountant.Mr. Hines served with E. F. Hutton and Company, Inc. from 1970 through 1986 in a variety of positions including Vice President of Corporate Development, Executive Vice President and member of the Board of Directors of the broker dealer.Hines served as Chief Financial Officer for William E. Simon and Sons from 1987 to 1989.From 1990 to 2000, he was involved in venture capital and as an independent consultant.He was a member of the Board of Directors of investment bank and broker, Ryan Beck and Company.From 2000 to the present, he has served in a number of capacities with various charitable organizations.He is a contributor to several publications including “Controllers Handbook”, Dow Jones Irwin, 1978, “Chief Financial Officers Handbook”, Dow Jones Irwin, 1986 and “Financial Services Handbook”, Wiley, 1987. JACK D. LADD was elected to the Board of Directors of the Company in March 1998.Mr. Ladd is currently the Dean and Professor of Management in the School of Business and Engineering at the University of Texas at Permian Basin.From 2004 until 2007, Mr. Ladd held the positions of Assistant Professor in the School of Business and Director of the John Ben Shepherd Public Leadership Institute of the UTPB.Prior to 2004, Mr. Ladd practiced law and was a shareholder of Stubbeman, McRae, Sealy, Laughlin & Browder, Inc., a law firm in Midland, Texas.Mr. Ladd was a partner in various real estate partnerships and is an arbitrator for the National Association of Securities Dealers, and a mediator certified by the Attorney Mediation Institute.Mr. Ladd is a director for two public corporations other than the Company:Lightbridge Corporation (formerly known as Thorium Power, Ltd.) and Dawson Geophysical Company.Mr. Ladd also serves on numerous philanthropic boards. NICHOLAS C. TAYLOR was elected Chairman of the Board and Chief Executive Officer of the Company in September 2011 and continues to serve in such capacity on a part time basis, as required.Mr. Taylor served as Chief Executive Officer, President and Director of the Company from 1983 to 2011.Mr. Taylor served as Treasurer until March 1999.From July 1993 to the present, Mr. Taylor has been involved in the independent practice of law and other business activities including independent oil and gas exploration and production.For more than the prior 19 years, he was a director and shareholder of the law firm of Stubbeman, McRae, Sealy, Laughlin & Browder, Inc., Midland, Texas, and a partner of the predecessor firm.In 1995 he was appointed by the Governor of Texas to the State Securities Board through January 2001.In addition to serving as chairman for four years, he continued to serve as a member until 2004.In November 2005 he was appointed by the Speaker of the House to the Texas Ethics Commission for a term of five years, where he served until February 2010. DIRECTOR INDEPENDENCE In accordance with Section 803A of the NYSE Market Company Guide and under the Exchange Act, the Board must affirmatively determine the independence of each director.The Board has determined each of the following directors to be an "independent director" as such term is defined in said rules:Kenneth L. Clayton, Paul G. Hines and Jack D. Ladd.In this proxy statement these three directors are referred to individually as an "Independent Director" and collectively as the "Independent Directors."The Board is comprised of a majority of Independent Directors and the Audit Committee, the Compensation Committee and the Nominating Committee are comprised entirely of Independent Directors. In addition, the Board has determined that Mr. Hines, Chairman of the Audit Committee, is an “audit committee financial expert” (as that term is defined under the applicable SEC rules and regulations) based on the Board’s qualitative assessment of Mr. Hines' level of knowledge, experience (as described above) and formal education. DIRECTOR QUALIFICATIONS Each nominee brings a unique set of skills to the Board of Directors. The Board believes the nominees as a group have the experience and skills in areas such as the oil and gas industry, finance, risk management and corporate governance that are necessary to effectively oversee our company.Set forth below are the conclusions reached by the Board as to why each nominee is qualified for service as a director of our company. 5 Mr. Clayton has over 30 years of banking, property management, finance and legal experience.Mr. Clayton provides expertise in the areas of finance and management. Mr. Craddick has over 40 years experience in the oil and gas production and service industry.Mr. Craddick provides expertise in the location and acquisition of properties. Mr. Hines is a Certified Public Accountant and a former Chief Financial Officer and has extensive experience in the financial market.Mr. Hines provides expertise in the areas of financial reporting, accounting, capital markets, internal controls and corporate governance. Mr. Ladd has over 30 years of finance, legal and management experience.Mr. Ladd provides expertise in financial structuring, general business practices, risk management and executive compensation strategies. Mr. Taylor has been Mexco’s Chief Executive Officer for over 25 years and has over 30 years of experience practicing law.Mr. Taylor provides expertise in the areas of evaluating, acquiring and managing mineral leases as well as exploration prospects. BOARD LEADERSHIP STRUCTURE AND BOARD’S ROLE IN RISK OVERSIGHT The Board of Directors does not have a policy regarding the separation of the roles of Chief Executive Officer and Chairman of the Board of Directors as the Board believes it is in the best interests of Mexco to make that determination based on the position and director of Mexco and the membership of the Board.At this time, the Board believes that the best leadership model for Mexco is the unitary leadership provided by the combination of the Chairman and Chief Executive Officer positions.On September 14, 2011, the Board announced the transition of Nicholas C. Taylor from President and Chief Executive Officer to Chairman of the Board and Chief Executive Officer and the transition of Tammy L. McComic from Executive Vice President and Chief Financial Officer to President and Chief Financial Officer effective immediately following the 2011 Annual Meeting. The Board believes that Mexco will continue to benefit from Mr. Taylor’s experience and expertise in the oil and gas industry while Ms. McComic’s duties as President and Chief Financial Officer have been expanded.Also, in his role as Chairman, Mr. Taylor continues to serve an important role in Mexco’s strategic direction. We do not have a lead independent director as we believe the oversight provided by all of the Board’s independent directors and the work of the Board’s committees provide effective oversight of our strategic plans and operations. Management is responsible for defining the various risks facing the company, formulating risk management policies and procedures and managing our risk exposure.The Board’s responsibility is to monitor the Company’s risk management processes by informing itself concerning our material risks and evaluating whether management has reasonable controls in place to address the material risks.The Audit Committee described below is primarily responsible for monitoring management’s responsibility in the area of risk oversight.Accordingly, management regularly reports to the Audit Committee on risk management.The Audit Committee, in turn, reports on the matters discussed at the committee level to the full board.The Audit Committee and the full board focus on the material risks facing the Company to assess whether management has reasonable controls in place to address these risks. The Board of Directors recommends that you vote FOR the election of each of the Director nominees. 6 MEETINGS AND COMMITTEES OF THE BOARD OF DIRECTORS During fiscal year ended March 31, 2013, the Board of Directors held four meetings.No member of the Board attended less than 75% of the fiscal 2013 meetings held while serving as a director. The Board of Directors has established the following standing committees:audit, compensation and nominating.In accordance with Section 803A of the NYSE Market Company Guide and the Exchange Act, the Board must affirmatively determine the independence of each director.The Board has determined each of the following directors to be an "independent director" as such term is defined in said rules:Kenneth L. Clayton, Paul G. Hines and Jack D. Ladd.The Board is comprised of a majority of Independent Directors and the Audit Committee, the Compensation Committee and the Nominating Committee are comprised entirely of Independent Directors. The table below shows the current membership of each committee of the Board and the number of meetings each committee held in fiscal 2013: Director Audit Compensation Nominating Kenneth L. Clayton X X X Thomas R. Craddick Paul G. Hines Chair X X Jack D. Ladd X Chair Chair Nicholas C. Taylor 2013 Meetings 4 2 1 Audit Committee.The Audit Committee is a standing committee of the Board of Directors and currently consists of Messrs. Hines, Chairman, Clayton and Ladd, all of whom are Independent Directors.The Board of Directors has determined that Mr. Hines, Chairman of the Audit Committee, is an “audit committee financial expert” (as that term is defined under the applicable SEC rules and regulations) based on the Board’s qualitative assessment of Mr. Hines' level of knowledge, experience (as described above) and formal education.The functions of the Audit Committee are to determine whether management has established internal controls which are sound, adequate and working effectively; to ascertain whether Mexco’s assets are verified and safeguarded; to review and approve external audits; to review audit fees and appointment of the Company’s independent public accountants; and to review non-audit services provided by the independent public accountants.The Audit Committee held four meetings during fiscal year ended March 31, 2013.All members of the Audit Committee attended these meetings in person or telephonically except one member was absent from one of the meetings. The Audit Committee operates under a written charter adopted by the Board of Directors in fiscal 2004.The charter is posted on Mexco’s website at www.mexcoenergy.com in the “Corporate Governance” area of the “Investor Relations” section.The report of the Audit Committee for fiscal year 2013 is included in this proxy statement on page16. Compensation Committee.The Compensation Committee is a standing committee of the Board of Directors and currently consists of Messrs. Ladd, Chairman, Clayton and Hines, all of whom are Independent Directors.The primary function of the Compensation Committee is to determine compensation for the officers of Mexco that is competitive and enables us to motivate and retain the talent needed to lead and grow the business. The Compensation Committee held two meetings during the fiscal year ended March 31, 2013.All members of the Compensation Committee attended each meeting. The Compensation Committee currently operates under a written charter adopted and approved by the Board of Directors as of June 15, 2005.The charter is posted on Mexco’s website at www.mexcoenergy.comin the “Corporate Governance” area of the “Investor Relations” section.The report of the Compensation Committee for fiscal year 2013 is included in this proxy statement on page 12. 7 Nominating Committee.The Nominating Committee is a standing committee of the Board of Directors and currently consists of Messrs. Ladd, Chairman, Clayton and Hines, all of whom are Independent Directors.The Nominating Committee held one meeting during the fiscal year ended March 31, 2013, at which all members of the Nominating Committee were present.The primary function of the Nominating Committee is to determine the slate of Director nominees for election to the Company’s Board of Directors.The Nominating Committee considers candidates recommended by security holders, directors, officers and outside sources and considers criteria such as business experience, ethical standards and personal qualifications in evaluating all such nominees.The Nominating Committee does not have a specific policy as to considering diversity in identifying nominees for director, however seeking to build a board with diversity of experience and skills is one of the other criteria that may be deemed relevant in its evaluation. Stockholders who wish to have their nominees for election to the Board of Directors considered by the Nominating Committee may submit such nomination to the Secretary of the Company for receipt not less than 80 days prior to the date of the next Annual Meeting of stockholders and include (i) the name and address of the stockholder making the nomination, (ii) information regarding such nominee as would be required to be included in the proxy statement, (iii) a representation of the stockholder, and the stockholder’s intent to appear in person or by proxy at the meeting to propose such nomination, and (iv) the written consent of the nominee to serve as a director if so elected. The Nominating Committee currently operates under a written charter adopted and approved by the Board of Directors as of June 15, 2005.The charter is posted on Mexco’s website at www.mexcoenergy.com in the “Corporate Governance” area of the “Investor Relations” section. Shareholders may request a free printed copy of any of our committee charters by contacting our Corporate Secretary at mexco@sbcglobal.net or by calling (432)682-1119. DIRECTOR COMPENSATION The following table sets forth the total compensation paid or earned by each of the Company’s directors, who are not executive officers, during fiscal year 2013. Director Fees Paid in Cash Stock Option Awards All Other Compensation Total Kenneth L. Clayton $ $
